DETAILED ACTION
This is the first Office action on the merits of Application No. 16/292,052 filed on March 4, 2019.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 4, 2019, November 6, 2019 and October 15, 2021 have been considered by the examiner.

Drawings
The drawings received on March 4, 2019 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the charge pumps" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear whether the “charge pumps” recited in line 14 of claim 2 are the same charge pumps referred to in line 7.
Claim 4 recites the limitation "the transmitting mechanism" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Further, the meaning of the phrase “rotate around” in line 7 of claim 4 is unclear. This limitation seems to imply that the brake rotor rotates relative to the shaft. However, as described for example in paragraph [0106] the “brake rotor 221 is fixed to a portion of A motor shaft 48 which projects from a motor output gear 51, and can rotate coaxially with the motor shaft 48.” Accordingly, it is suggested that in line 7 of claim 4 “around” should be changed to --with--.
Claim 7 recites the limitation "the charge pumps" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear whether the “charge pumps” recited in lines 12-13 of claim 7 are the same charge pumps referred to in line 7.
Claims 5, 6, and 8-10 are indefinite since they depend from claim 4.

Allowable Subject Matter
Claims 1 and 3 are allowed.
Claims 4-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
U.S. Patent No. 8,250,862 (Iida) appears to be the closest prior art and discloses a vehicle having left and right transaxles each having a hydrostatic transmission including a pump 2 fluidly connected to a motor 3, and a brake system including a brake rotor 40.  However, neither Iida nor any of the other prior art alone or in combination discloses or renders obvious a hydraulic transaxle including the specified parking brake mechanism in combination with the remainder of the structure recited in claim 1, in particular wherein the parking brake mechanism comprises “an on-off valve configured to control supply of the oil from the external oil-supply circuit is provided at a location of the external oil-supply circuit closer to the oil-supply mechanism than a connecting point of the hydraulic speed control mechanism and the external oil-supply circuit, and a connecting point of the hydraulic brake mechanism and the external oil-supply53SKGF Ref: 0666.5790001 circuit.”
Further, neither Iida nor any of the other prior art alone or in combination discloses or renders obvious a hydraulic transaxle including a parking brake unit comprising a brake rotor and a locking member as specified in claim 4, in particular wherein the locking member comprises “a locking portion that is engaged in a recess formed in the brake rotor and which locks the brake rotor in the first position; and a non-locking portion which is placed in a position corresponding to the recess and which separates from the brake rotor in the second position, wherein the hydraulic transaxle comprises an oil-supply mechanism capable of displacing the locking member to the second position by hydraulic pressure.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,845,949 discloses a hydraulic transmission 1 comprising a parking brake mechanism 13.
U.S. Patent No. 6,874,320 discloses an axle driving apparatus having a pair of hydrostatic transmissions disposed in a housing 100 for driving respective axles 35L, 35R comprising a parking brake system comprising levers 74 which engage notches 66a on an outer periphery of a disc 66 to brake a respective motor shaft 33.
U.S. Patent No. 7,140,483 discloses a transmission parking lock 1 comprising a locking ring 3 with locking gearing 12 that is biased by a spring 5 into engagement locking gearing 11 on a parking lock wheel 2 and can be released by a piston 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656